DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 February 2021 has been entered.  Claims 1, 3, 6-11, 13-18, 20, 22 and 24-27 remain pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of Claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, made in the previous Office action is withdrawn in view of the amendments to the claim.
The objection of Claims 4, 5 and 12 because of minor informalities made in the previous Office action is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2015/0051126) in combination with Foster et al (US 2017/0362525).
As previously set forth, Sato discloses a lubricating oil composition for an air compressor which comprises a synthetic base oil and one or more amine-based antioxidants (Abstract).
Sato discloses that the one or more synthetic base oils are selected from the group consisting of polyglycol-based synthetic oils, ester-based synthetic oils and poly-α-olefin-based synthetic oils [0011].
Sato discloses that the one or more amine-based antioxidants are selected from the group consisting of asymmetric diphenylamine-based compounds, phenyl-naphthylamine-based compounds, asymmetric dinaphthylamine-based compounds, dialkyl monophenylamine-based compounds and dialkyl mononaphthylamine-based compounds.
As the dialkyl mononaphthylamine-based compound, Sato discloses that the compound represented by general formula (VI) may be used [0068].  In general formula (VI), substituents R20, R21, R22 and R23 each independently represents a C1 to C20 alkyl group, preferably a C1 to C10 alkyl group, and r and s each independently represents an integer of 0 to 4 with (r + s) being an integer of 0 to 4.    
Sato discloses that the lubricating oil composition for air compressor preferably has a kinematic viscosity at 100°C of 6 to 12 mm2/s, more preferably 6.5 to 10 mm2/s [0073].   

Thus the examiner is of the position that the lubricating oil composition for compressors taught in Sato meet the limitations of the claimed lubricating composition comprising an oil of lubricating viscosity, an N-alkyl naphthylamine, and at least one ashless antioxidant (independent claim 13) when the amine-based antioxidant is a dialkyl mononaphthylamine-based compound represented by general formula (VI).  Sato does not require the addition of phosphorus containing compounds so the claimed limitation of “less than 0.15 weight percent” (1500 ppm) phosphorus is met.
The claim also includes that a ratio of ashless antioxidant to the N-alkyl naphthylamine compound being from 40:60 to 80:20.  Sato teaches that the composition may contain other additives, such as other antioxidants, metal deactivators, dispersants, antirust and anti-foaming agents [0075].  Examples of other antioxidants include phenol-based antioxidants, sulfur-based antioxidants and phosphorus-based antioxidants [0076], ALL of which are ashless (metal-free) antioxidants.  Sato does not set forth the amount of additional antioxidants present in the lubricating oil composition.  However, Foster et al [“Foster”] discloses that the exact same antioxidants may be added to lubricating oil compositions suitable for use in air compressors in an amount of up to 10%, and preferably up to 5% [0046].  Foster sets forth examples of antioxidants in [0047].  
Sato discloses that the amount of asymmetric amine-based antioxidants (five different asymmetric amine-based antioxidants are disclosed) may be used singly or in combination of 
Thus the examiner is of the position that the claimed ratio of (40% antioxidant to 60% N-alkyl naphthylamine) to (80% antioxidant to 20% N-alkyl naphthylamine) is encompassed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Having the prior art references before the inventors at the time the invention was made it would have been obvious to have added the antioxidants in Sato to the compressor lubricant composition in an amount of up to 5% by weight as taught in Foster.   

Claim Rejections - 35 USC § 103
Claims 1, 3, 6-11, 14-18, 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ushioda et al (US 2014/0171349).
Ushioda et al [“Ushioda”] disclose a fuel economical lubricating oil composition for internal combustion engines which comprises a base oil and an additive composition comprising an overbased metal-containing detergent and a molybdenum-containing friction modifier (Abstract).
Ushioda discloses that the overbased metal-containing detergent may be a calcium (alkaline earth metal) salicylate and/or sulfonate.  The TBN for the detergents may range from 17-423 mg KOH/g [0075]-[0078].  

The lubricating oil composition preferably contains an organic oxidation inhibitor in an amount of 0.01-5 wt.%, preferably 0.1-3 wt.% [0060].  Examples of hindered phenol oxidation inhibitors are set forth in [0061].  Examples of amine oxidation inhibitors include, inter alia, alkylated naphthylamine [0062].  Ushioda discloses that each of the hindered phenol oxidation inhibitor and diarylamine oxidation inhibitor can be employed alone or in combination.  And, if desired, other oil soluble oxidation inhibitors can be employed in combination with the above-mentioned oxidation inhibitor(s) [0063].   
Thus the examiner is of the position that the lubricating oil compositions disclosed in Ushioda meet the limitations of the claimed lubricating composition comprising an oil of lubricating viscosity, an N-alkyl naphthylamine, at least one ashless antioxidant, and an overbased detergent (independent claim 1).  Although phosphorus containing additives are allowed to be added to the lubricating oil compositions of Ushioda, phosphorus compounds are not required in the invention of Ushioda as reflected by the claims so the claimed limitation of “less than 0.15 weight percent” (1500 ppm) phosphorus is met. However, if present, Ushioda discloses that the zinc phosphate oxidation inhibitors/anti-wear agents are generally contained in an amount of 0.01 to 0.12 wt.% in terms of phosphorus content, based on the amount of the lubricating oil composition [0058]. 
Ushioda teaches that the detergent component may have a broad range of total base numbers, i.e., 17-423 mg KOH/g, which clearly can deliver to the lubricant composition a TBN prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
April 9, 2021